OF 7rExAs

           WILSON
                                                          AA.      /9&9U
  FVILI.
                                       November 25, 1959’
.&TrO-       GENERAL
                                                                -id- &     P/Y6   Id.,


     Hon. Burney Walker                  Opinion No. ‘WC742
     District  Attorney
     ~Waco, Texas                        Re:   Whether a house trailer    owned
                                               by a non-resldent   serviceman
                                               can be consideredreal     prop-
                                               erty~ and thus subject to tax-
                                               ation if said house trailer
                                               is situated on a plot of’ land
                                               owned by the nonqeaident
      Dear Sir:                                serviceman.
                    By letter     dated September 17, 1959, you state:
                 “I have briefed the following   proposition and
            wish td inquire ,iP your departinent is in agreement.
                   “The proposition    is:     ‘whether a house trailer
             ,owned. by a non-resident     serviceman can be consid-
             ered real property and thus subject to taxation if
             said house trailer     is situated on a plot of land
             owned by the non-resident       serviceman, who does not
             intend that the house trailer        should beoome a per-
             mar&antpart of’ the land, but merely temporary
             rerldenoe during his period of duty in the .State
           .‘oi Texa6.l
                  “It seems that a house trailer  is inherentiy
            an item of personal property and thus the following
            authorities  would appear to be relevant:
                          “a.  The Soldiers and Sailors’ Relief
                    Aot, 50 USA sic; should be U.S.C.A.         573,
                    state6 that c For the purposes of taxa J ion in
                    respect of the personal property,   . . of any
                    such person (a serviceman) by any state . . ,
                    of which such person Is not a resident or in
                    which he ia not domiciled   . . . personal
                    property shall not be deemed to be located or
                    present in or have a situ6 for taxation in
                    such state ‘. . . ’
                         “b.   In Dameron v. Broadhead, 345 U.S.
322 (1953), the Supreme Court heId that the
                    u6e of the word ‘deemed’ in the above-cited
                    act did not create a rebuttable   presumption
                    such a8 would permit taxation by the state
                    of the servicemen,~ 6 temporary residence In
                    some eases.
Hon. Burney Walker,    Page 2                     Opinion IJO. Ww~742


                    ”c . In addition,  the Courts of the State
             of Texas, in construing Article 7146 of the
             Texas Civil Code relating    to the taxation of
             real property,   have stated that the teat for
            .determining whether property connected with
             realty is personal or real property depends
             upon whether there has been a real or -con-
              structive  annexation of the property to real-
             ty, whether It is fit for or adaptable to uses
             or purposes of realty,    and, preeminently,
             whether the party making the annexation in-
             tended the property to become a permanent annex-
             ation to the freehold.     Mar6 Co. v. State, 168
S.W. 26 510 (Tex.Clv.AppT)
             “It would be greatly appreciated if we could
        have your department’s opinion in this connection
        at your earliest convenience.”
           Your entire letter is reproduced since lt.contalns
the authorities   pertinent to solution   of the question posed.
We are in agreement with your conclusion.      Under the facts
presented,   the trailer  remains personalty  and is not taxable
In Texas.
             In Attorney General’s Opinion No. W-691, a aiml-
tar queatlon was presented,      The Opinion concluded that the
queetlon of whether property I.6 real or personal for the
purpose ‘of taxation Is determined by the general principles
of the law of fixtures.     As you have correctly   pointed out,
the criteria    controlling the determination   are as follows:
              (1)  There must be a real or constructive   annexa-
tion    of the’ Article In question to the realty.
             (2)  The Article must be adapted to uses or pur-
poses    of the realty to which it is connected.
          (3)   The party making the annexation must intend
that the lmpr’ovement become a permanent accession to the
freehold.
           Under the present fact eltuatlon,   It ie apparent
that rkquisites   (1) and (2) are met, but that the party,
making the annexation does not intend that the trailer
become a permanent accession to the freehold..     Consequently,
the house trailer    remains personalty and, In view of the
portion of then Soldiers and Sailors Relief Act quoted above,
is not taxable within the State.
..   .-




      Hon. Gurney Walker, Page     3                     Opinion No. WW-742


                                  SUMMARY
                      A house trailer  owned by a non-resident
                serviceman situated on a plot of land owned
                by said serviceman cannot be considered
                realty where the serviceman   does not intend
                that it becomes a permanent acaession to the
                property,  but,merely intends that it be a
                temporary residence during hie period of,duty
                in the State of Texas.

                                          Very truly   yours,
                                          WILL WILSON
                                          Attorney General




      Jm.;bct
      APPROVED:
      OPINIONCOMMITTEE:
      W. V. Qeppert, Chairman
     C. Dean Davis
     Narietta McQregor Payne
     Robert 0. Soofield
      APPROVED
             FOR THE ATTORNEY
                            GENERAL
      By:   Leonard Passmore